



Exhibit 10.81


Execution Version


SECOND OMNIBUS AMENDMENT TO THE CREDIT AGREEMENT, DEPOSITARY AGREEMENT AND
INTERCREDITOR AGREEMENT


This Second Omnibus Amendment (this “Amendment”), dated as of September 28, 2017
amends and modifies (a) the Credit and Guaranty Agreement, dated as of February
25, 2016, as amended by the Omnibus Amendment and Waiver, dated October 14, 2016
(as further amended, restated, supplemented or otherwise modified from time to
time the “Credit Agreement”), by and among Cheniere Energy Partners, L.P.
(“Borrower”), The Bank of Tokyo-Mitsubishi UFJ, Ltd., as Administrative Agent
(in such capacity, the “Administrative Agent”), the Lenders party thereto from
time to time (referred to herein as the “Lenders”) and each other Person party
thereto from time to time, (b) the Depositary Agreement, dated as of February
25, 2016, as amended by the Omnibus Amendment and Waiver, dated October 14, 2016
(as further amended, restated, supplemented or otherwise modified from time to
time, the “Depositary Agreement”), by and among Borrower, MUFG Union Bank, N.A.,
as Collateral Agent (in such capacity, the “Collateral Agent”) and MUFG Union
Bank, N.A., as Depositary Agent (in such capacity, the “Depositary Agent”) and
each other Person party thereto from time to time and (c) the Intercreditor
Agreement, dated as of February 25, 2016 (as amended, restated, supplemented or
otherwise modified from time to time, the “Intercreditor Agreement”) by and
among the Borrower, the Administrative Agent, the Collateral Agent, and each
other Person party thereto from time to time. All capitalized terms used herein
and not otherwise defined shall have the meanings ascribed to such terms in the
Credit Agreement.


WHEREAS, the Borrower has requested that the Administrative Agent, the
Collateral Agent and the Requisite Lenders agree to amend and modify the Credit
Agreement, the Depositary Agreement and the Intercreditor Agreement as set forth
herein; and


WHEREAS, the Administrative Agent, the Collateral Agent and the Requisite
Lenders are willing to amend and modify certain provisions in the Credit
Agreement, the Depositary Agreement and the Intercreditor Agreement as set forth
herein;


NOW, THEREFORE, in consideration of the foregoing premises and the agreements,
provisions and covenants herein contained, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:


Section 1.    Amendments to Credit Agreement. Each of the Borrower, the
Administrative Agent, the Collateral Agent and the Lenders party to this
Amendment (constituting the Requisite Lenders) agrees that:


1.1Section 1.1 of the Credit Agreement is hereby amended as follows:


(a)
The reference to “Section 2.18 (Ratable Sharing)” in the definition of
“Aggregate Amounts Due” is hereby updated to “Section 2.16 (Ratable Sharing)”.



1.2Section 4.34 of the Credit Agreement shall be amended and restated in its
entirety as follows:




--------------------------------------------------------------------------------







“Ranking. The Financing Documents and the obligations evidenced thereby are and
will at all times be direct and unconditional general obligations of the Credit
Parties and rank and will at all times rank in right of payment and otherwise at
least pari passu with all Senior Secured Debt and Senior Unsecured Debt (as
defined in the Depositary Agreement), and senior in right of payment to all
other Indebtedness of the Credit Parties whether now existing or hereafter
outstanding.”


1.3Section 6.2(a) of the Credit Agreement shall be amended and restated in its
entirety as follows:


“(i) Liens in favor of Collateral Agent for the benefit of Secured Parties
granted pursuant to any Financing Document and (ii) Liens in favor of the
Collateral Agent or any Senior Unsecured Debt Representative (as defined in the
Depositary Agreement) in respect of any Additional Debt Service Reserve Account
(as defined in the Depositary Agreement) established for the benefit of any
Senior Unsecured Debt;”


Section 2.    Amendments to Depositary Agreement. Each of the Borrower, the
Administrative Agent, the Collateral Agent and the Depositary Bank (at the
direction of the Lenders party to this Amendment (constituting the Requisite
Lenders)) agrees that:


2.1The following definitions shall be added into Section 1.1 of the Depositary
Agreement in appropriate alphabetical order:


““Senior Unsecured Debt” shall mean any Refinancing of First Lien Obligations
pursuant to Section 2.08 of the Intercreditor Agreement which is or, in
accordance with its terms, becomes unsecured (except to the extent of any
security interest in any Additional Debt Service Reserve Account established for
the benefit of the holder of such Indebtedness).


“Senior Unsecured Debt Documents” shall mean any credit agreement, indenture
and/or other agreements governing any Senior Unsecured Debt.


“Senior Unsecured Debt Representative” shall mean, with respect to any Senior
Unsecured Debt, the administrative agent and/or trustee (as applicable) or any
other similar agent, representative or Person under any Senior Unsecured Debt
Document, in each case, together with its successors and permitted assigns in
such capacity.


“True-Up Date” shall mean up to two additional Business Days within a Fiscal
Quarter following any Quarterly Payment Date selected by the Borrower on which
the Borrower may make the transfers contemplated by clause ninth of Section
3.1(b).”


2.2The paragraph beginning with the word “Second” in Section 3.1(b) of the
Depositary Agreement shall be amended and restated in its entirety as follows:


“Second, from time to time when due, as specified in the Revenue Account
Transfer Certificate referenced below, after transfer of amounts in accordance
with clause First on such date, if any, the Depositary Bank shall to the extent
available, pay all the fees, expenses or other amounts (including fronting fees,
if any) then due and owing, to the Depositary Bank, the Collateral Agent,


2



--------------------------------------------------------------------------------





each Senior Class Debt Representative, each Senior Unsecured Debt Representative
and each Issuing Bank (or issuing bank under any other First Lien Secured Debt
Instrument), in their capacities as such (including the reasonable fees and
expenses of their respective counsel) as set forth in a Revenue Account Transfer
Certificate duly completed and delivered in accordance with Section 2.7;
provided that if funds available to make such payments are not sufficient to
make all such payments, the Depositary Bank shall apply the remaining funds on a
pro rata basis based on the amounts owing to each such Person.”


2.3The paragraph beginning with the word “Third” in Section 3.1(b) of the
Depositary Agreement shall be amended and restated in its entirety as follows:


“Third, on each Interest Payment Date or from time to time when due, after
transfer of amounts in accordance with clauses First and Second on such date, if
any, the Depositary Bank shall transfer either (x) to the Debt Service Payment
Account or (y) with respect to amounts then due and payable or becoming due and
payable on the date of the requested transfer, at the election of the Borrower,
directly to the applicable Senior Class Debt Representative, Senior Unsecured
Debt Representative or the other applicable Person, to the extent available, as
the case may be, the amount of (i)(A) all fees (but excluding fees payable under
clause Second) under and in respect of the Secured Credit Documents, (B) all
fees (but excluding fees payable under clause Second) under and in respect of
any Senior Unsecured Debt Documents, (C) all interest on Loans under the Credit
Agreement, (D) all interest on any Senior Unsecured Debt under any Senior
Unsecured Debt Documents and (E) all interest under any Additional First Lien
Documents, (ii) payments to Lender Counterparties under Permitted Hedging
Agreements (other than Hedging Termination Values), and (iii)(A) any other First
Lien Obligations pursuant to the Secured Credit Documents (but excluding amounts
payable under clause Fourth) and (B) any other obligations pursuant to any
Senior Unsecured Debt Documents (but excluding amounts payable under clause
Fourth), in each case, that are then due and payable, becoming due and payable
on the date of the requested transfer or becoming due and payable on or prior to
the immediately succeeding Quarterly Payment Date and as set forth in a Revenue
Account Transfer Certificate duly completed and delivered in accordance with
Section 2.7; provided that if funds available to make such payments are not
sufficient to make all such payments, the Depositary Bank shall apply the
remaining funds on a pro rata basis based on the amounts owing to each such
Person.”


2.4The paragraph beginning with the word “Fourth” in Section 3.1(b) of the
Depositary Agreement shall be amended and restated in its entirety as follows:


“Fourth, on each Quarterly Payment Date or from time to time when due, after
transfer of amounts in accordance with clauses First, Second and Third on such
date, if any, the Depositary Bank shall transfer either (x) to the Debt Service
Payment Account or (y) with respect to amounts then due and payable or becoming
due and payable on the date of the requested transfer, at the election of the
Borrower, directly to the applicable Senior Class Debt Representative, Senior
Unsecured Debt Representative or the other applicable Person, to the extent
available, an amount set forth on the Revenue Account Transfer Certificate
specified below, which equals the sum (without duplication) of (A) the principal
amount (including any applicable premium) of (1) all outstanding Credit
Extensions, (2) all outstanding principal amounts under the Additional First


3



--------------------------------------------------------------------------------





Lien Documents and (3) outstanding principal amounts under any Senior Unsecured
Debt Documents, (B) payments in respect of Hedging Termination Values (or, to
the extent the applicable Lender Counterparty is precluded by virtue of any
consent to assignment from terminating any such agreement at such time, the
amount which would be due if such Permitted Hedging Agreement were terminated),
in each case, that are then due and payable, becoming due and payable on the
date of the requested transfer or becoming due and payable on or prior to the
immediately succeeding Quarterly Payment Date, and (C) from time to time when
due, the Depositary Bank shall transfer to the applicable L/C Cash Collateral
Account, to the extent available, an amount set forth on the Revenue Account
Transfer Certificate specified below, payments that are then due and payable
under Section 2.21(d) of the Credit Agreement, in each case as set forth in a
Revenue Account Transfer Certificate duly completed and delivered in accordance
with Section 2.7; provided that if funds available to make such payments are not
sufficient to make all such payments, the Depositary Bank shall apply the
remaining funds on a pro rata basis based on the amounts owing to each such
Person.”


2.5The paragraph beginning with the word “Ninth” in Section 3.1(b) of the
Depositary Agreement shall be amended and restated in its entirety as follows:


“Ninth, (i) on any Quarterly Payment Date, after the application of funds
provided for in clauses First, Second, Third, Fourth, Fifth, Sixth, Seventh and
Eighth on such date, if any, (1) to the extent any funds remain on deposit in
the Revenue Account and (2) to the extent the Borrower has directed the
Depositary Bank in the applicable Revenue Account Transfer Certificate duly
completed and delivered in accordance with Section 2.7, the Depositary Bank
shall transfer an amount up to the Borrower’s Available Cash (as defined in the
CQP LP Agreement) to the Local Distribution Account of the Borrower, as set
forth in a Revenue Account Transfer Certificate duly completed and delivered in
accordance with Section 2.7 and (ii) on any True-Up Date, to the extent the
Borrower has directed the Depositary Bank in the applicable Revenue Account
Transfer Certificate duly completed and delivered in accordance with Section
2.7, the Depositary Bank shall transfer an amount up to (taking into account any
transfers previously made in respect of the prior Fiscal Quarter) the Borrower’s
Available Cash (as defined in the CQP LP Agreement) for the prior Fiscal Quarter
to the Local Distribution Account of the Borrower, as set forth in a Revenue
Account Transfer Certificate duly completed and delivered in accordance with
Section 2.7.”


2.6Exhibit E to the Depositary Agreement is hereby amended and restated in its
entirety as set forth in Annex 1 hereto.


Section 3.    Amendments to Intercreditor Agreement. Each of the Borrower, the
Administrative Agent and the Collateral Agent (in each case, at the direction of
the Lenders party to this Amendment (constituting the Requisite Lenders)) agrees
that:


3.1The definition of Senior Class Debt Representative shall be amended and
restated in its entirety as follows:


““Senior Class Debt Representative” means, with respect to the Credit Agreement
Obligations, the Credit Agreement Administrative Agent, and with respect to any
Additional First


4



--------------------------------------------------------------------------------





Lien Debt, the Additional Agent representing such Additional First Lien Debt
pursuant to the Additional First Lien Documents applicable to such Additional
First Lien Debt that becomes and remains a party hereto in accordance with
Section 6.13 unless such Additional First Lien Debt has become Senior Unsecured
Debt (as defined in the Depositary Agreement).”


3.2The following sentence is hereby added to the end of Section 6.13:


“Notwithstanding anything herein to the contrary, the Credit Agreement
Obligations or the Additional First Lien Debt, as applicable, shall no longer
constitute First Lien Obligations hereunder to the extent that such Series of
First Lien Obligations becomes Senior Unsecured Debt (as defined in the
Depositary Agreement). Upon the Additional First Lien Debt becoming Senior
Unsecured Debt, the Senior Class Debt Representative representing such Series of
First Lien Obligations shall (A) send a written notice to the Collateral Agent
and the Borrower notifying the Collateral Agent and the Borrower that it is no
longer a Senior Class Debt Representative and the Credit Agreement Obligations
or the Additional First Lien Debt, as applicable, that such Person represents no
longer constitutes First Lien Obligations and (B) withdraw as a party to this
Agreement.”


Section 4.    Representations and Warranties. The Borrower hereby represents and
warrants to the Lenders that:


4.1no Default or Event of Default has occurred and is continuing as of the date
hereof or will result from the consummation of the transactions contemplated by
the Amendment; and


4.2each of the representations and warranties of the Borrower in the Credit
Agreement and the other Financing Documents is true and correct in all material
respects except for those representations and warranties that are qualified by
materiality, which shall be true and correct in all respects, on and as of the
date hereof (or, if stated to have been made solely as of an earlier date, as of
such earlier date).


Section 5.    Effectiveness. This Amendment shall become effective as of the
date hereof upon the Administrative Agent receiving executed counterparts of
this Amendment by each of the Borrower, the Collateral Agent, the Administrative
Agent and the Requisite Lenders.


Section 6.    Financing Document. This Amendment constitutes a Financing
Document as such term is defined in, and for purposes of, the Credit Agreement.


Section 7.    Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, UNITED STATES OF AMERICA,
WITHOUT ANY REFERENCE TO THE CONFLICT OF LAW PRINCIPLES THEREOF (OTHER THAN
SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW).


Section 8.    Headings. All headings in this Amendment are included only for
convenience and ease of reference and shall not be considered in the
construction and interpretation of any provision hereof.


Section 9.    Binding Nature and Benefit. This Amendment shall be binding upon
and inure to the benefit of each party hereto and their respective successors
and permitted assigns.


5



--------------------------------------------------------------------------------







Section 10.    Counterparts. This Amendment may be executed in multiple
counterparts, each of which shall be deemed an original for all purposes, but
all of which together shall constitute one and the same instrument. Delivery of
an executed counterpart of a signature page of this Amendment by facsimile or
portable document format (“pdf’) shall be effective as delivery of a manually
executed counterpart of this Amendment.


Section 11.    No Modifications; No Other Matters. Except as expressly provided
for herein, the terms and conditions of the Credit Agreement, Depositary
Agreement, the Intercreditor Agreement and the other Financing Documents shall
continue unchanged and shall remain in full force and effect. Each amendment
granted herein shall apply solely to the matters set forth herein and such
amendment shall not be deemed or construed as an amendment of any other matters,
nor shall such amendment apply to any other matters.


Section 12.    Consents; Direction to Administrative Agent and Collateral Agent.


12.1By their signature below, each of the Term Lenders and Revolving Lenders
party hereto, constituting the Requisite Lenders, hereby:


(a)
authorizes and consents to the Borrower making Restricted Payments on Quarterly
Payment Dates and True-Up Dates in accordance with the Financing Documents;



(b)
authorizes and consents to any and all amendments and other modifications to
each of the Financing Documents, the exhibits and schedules thereto and each
other ancillary document, in each case, to the extent necessary or appropriate,
in the reasonable opinion of the Administrative Agent to reflect and/or effect
the amendments and modifications set forth in this Amendment; and



(c)
directs the Administrative Agent to (i) execute this Amendment and (ii) direct
the Collateral Agent and Depositary Bank to execute this Amendment.



12.2By its signature below, the Administrative Agent, as Controlling Agent (as
defined in the Intercreditor Agreement) directs the Collateral Agent and the
Depositary Bank to execute this Amendment.


[Remainder of the page left intentionally blank.]




6



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties have caused this Amendment to be duly executed
by their officers thereunto duly authorized as of the day and year first above
written.


CHENIERE ENERGY PARTNERS,
L.P.,
as Borrower
 
 
 
 
By:
Cheniere Energy Partners GP, LLC, its
general partner
 
 
By:
/s/ Lisa C. Cohen
Name: Lisa C. Cohen
Title: Vice President and Treasurer
 
 
 
 
CHENIERE ENERGY INVESTMENTS,
LLC,
as Subsidiary Guarantor
 
 
 
By:
/s/ Lisa C. Cohen
Name: Lisa C. Cohen
Title: Treasurer
 
 
 
 
CHENIERE PIPELINE GP INTERESTS, LLC,
as Subsidiary Guarantor
 
 
 
 
By:
/s/ Lisa C. Cohen
Name: Lisa C. Cohen
Title: Treasurer
 
 
 
 
CHENIERE CREOLE TRAIL PIPELINE, L.P.,
as Subsidiary Guarantor
 
 
 
 
By: CHENIERE PIPELINE GP INTERESTS,
LLC, its general partner
 
 
By:
/s/ Lisa C. Cohen
Name: Lisa C. Cohen
Title: Treasurer



SIGNATURE PAGE TO OMNIBUS AMENDMENT



--------------------------------------------------------------------------------







SABINE PASS LNG, L.P.,
as Subsidiary Guarantor
 
 
 
 
By:
SABINE PASS LNG-GP, LLC,
 
its General Partner
 
 
By:
/s/ Lisa C. Cohen
Name: Lisa C. Cohen
Title: Treasurer
 
 
 
 
SABINE PASS LNG-GP, LLC,
as Subsidiary Guarantor
 
 
 
By:
/s/ Lisa C. Cohen
Name: Lisa C. Cohen
Title: Treasurer
 
 
 
 
SABINE PASS LNG-LP, LLC,
as Subsidiary Guarantor
 
 
 
 
By:
/s/ Lisa C. Cohen
Name: Lisa C. Cohen
Title: Treasurer
 
 
 
 
SABINE PASS TUG SERVICES, LLC,
as Subsidiary Guarantor
 
 
By:
/s/ Lisa C. Cohen
Name: Lisa C. Cohen
Title: Treasurer





SIGNATURE PAGE TO OMNIBUS AMENDMENT



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.


THE BANK OF TOKYO-MITSUBISHI
UFJ, LTD,
as Administrative Agent and Controlling
Agent under the Intercreditor Agreement
 
 
 
By:
/s/ Lawrence Blat
Name: Lawrence Blat
Title: Authorized Signatory
 
 
 
 
MUFG UNION BANK, N.A.,
as the Collateral Agent and Depositary
Bank
 
 
 
By:
/s/ Fernando Moreyra
Name: Fernando Moreyra
Title: Vice President









SIGNATURE PAGE TO OMNIBUS AMENDMENT



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.


THE BANK OF TOKYO-MITSUBISHI
UFJ, LTD,
as Lender
 
 
 
By:
/s/ Saad Iqbal
Name: Saad Iqbal
Title: Managing Director







SIGNATURE PAGE TO OMNIBUS AMENDMENT



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.


SOCIÉTÉ GÉNÉRALE,
as Lender
 
 
 
By:
/s/ Ellen Turkel
Name: Ellen Turkel
Title: Director











SIGNATURE PAGE TO OMNIBUS AMENDMENT



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.


INDUSTRIAL AND COMMERCIAL
BANK OF CHINA LIMITED SEOUL
BRANCH,
as Lender
 
 
 
By:
/s/ Niu, Jianjun
Name: Niu, Jianjun
Title: General Manager







SIGNATURE PAGE TO OMNIBUS AMENDMENT



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.


INDUSTRIAL AND COMMERCIAL
BANK OF CHINA LIMITED NEW
YORK BRANCH,
as Lender
 
 
 
By:
/s/ Guoshen Sun
Name: Guoshen Sun
Title: Deputy General Manager







SIGNATURE PAGE TO OMNIBUS AMENDMENT



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.


INTESA SANPAOLO S.P.A., NEW
YORK, BRANCH,
as Lender
 
 
 
By:
/s/ Francesco DiMario
Name: Francesco DiMario
Title: First Vice President
 
 
 
 
 
 
By:
/s/ Nicholas A. Matacchieri
Name: Nicholas A. Matacchieri
Title: Vice President











SIGNATURE PAGE TO OMNIBUS AMENDMENT



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.


JPMORGAN CHASE BANK, N.A.,
as Lender
 
 
 
By:
/s/ Travis Watson
Name: Travis Watson
Title: Vice President









SIGNATURE PAGE TO OMNIBUS AMENDMENT



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.


MIZUHO BANK, LTD.,
as Lender
 
 
 
By:
/s/ Brian Caldwell
Name: Brian Caldwell
Title: Managing Director







SIGNATURE PAGE TO OMNIBUS AMENDMENT



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.


SUMITOMO MITSUI BANKING
CORPORATION,
as Lender
 
 
 
By:
/s/ Juan Kreutz
Name: Juan Kreutz
Title: Managing Director







SIGNATURE PAGE TO OMNIBUS AMENDMENT



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.


MORGAN STANLEY SENIOR
FUNDING, INC.,
as Lender
 
 
 
By:
/s/ Pat Layton
Name: Pat Layton
Title: Vice President







SIGNATURE PAGE TO OMNIBUS AMENDMENT



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.


BANK OF AMERICA, N.A.,
as Lender
 
 
 
By:
/s/ Ronald E. McKaig
Name: Ronald E. McKaig
Title: Managing Director







SIGNATURE PAGE TO OMNIBUS AMENDMENT



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.


CREDIT SUISSE AG, CAYMAN
ISLANDS BRANCH,
as Lender
 
 
 
By:
/s/ Nupur Kumar
Name: Nupur Kumar
Title: Authorized Signatory
 
 
 
 
 
 
By:
/s/ Christopher Zybrick
Name: Christopher Zybrick
Title: Authorized Signatory











SIGNATURE PAGE TO OMNIBUS AMENDMENT



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.


HSBC BANK USA, NATIONAL
ASSOCIATION,
as Lender
 
 
 
By:
/s/ Raphael Dumas
Name: Raphael Dumas
Title: Director







SIGNATURE PAGE TO OMNIBUS AMENDMENT



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.


CANADIAN IMPERIAL BANK OF
COMMERCE, NEW YORK BRANCH,
as Lender
 
 
 
By:
/s/ Jim King
Name: Jim King
Title: Authorized Signatory
 
 
 
 
 
 
By:
/s/ Joshua Hogarth
Name: Joshua Hogarth
Title: Authorized Signatory









SIGNATURE PAGE TO OMNIBUS AMENDMENT



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.


lNG CAPITAL LLC,
as Lender
 
 
 
By:
/s/ Subha Pasumarti
Name: Subha Pasumarti
Title: Managing Director
 
 
 
 
 
 
By:
/s/ Cheryl LaBelle
Name: Cheryl LaBelle
Title: Managing Director









SIGNATURE PAGE TO OMNIBUS AMENDMENT

